                                                             Stacey C. Stone, Esq.
                                                             Email: sstone@hwb-law.com

                                                             Attorney for Plaintiffs

                                                                                       IN THE UNITED STATES DISTRICT COURT
                                                                                            FOR THE DISTRICT OF ALASKA

                                                              LOUIS IMBRIANI, ROBERT RUBEY,
                                                              MICHAEL HANIFEN, HOLLY DERIVERA,
                                                              BRIAN JOHNSON, and HOCKEY OFFICIALS
                                                              OF ALASKA,

                                                                                        Plaintiffs,

                                                                      v.

                                                              AUSTIN QUINN-DAVIDSON, in her capacity
                                                              as Acting Mayor for the Municipality of
                                                              Anchorage,

                                                                               Defendant.                         Case No. 3:21-cv-00105 TMB
HOLMES WEDDLE & BARCOTT, PC




                                                                     PLAINTIFFS’ SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
                         701 WEST EIGHTH AVENUE, SUITE 700
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                                     Plaintiffs Louis Imbriani, Robert Rubey, Michael Hanifen, Holly DeRivera, Brian

                                                             Johnson and Hockey Officials of Alaska (hereinafter “Plaintiffs”), by and through their counsel

                                                             of record Holmes Weddle & Barcott, P.C. pursuant to Fed. R. Civ. P. 6(b) hereby move for an

                                                             extension of time to respond to Defendant’s Motion to Dismiss from July 12 to August 2, 2021.

                                                             Good cause exists for such continuance, as the parties continue to engage in negotiations

                                                             regarding alternative dispute resolution. Counsel for Defendant has indicated that Defendant

                                                             does not oppose the instant request.

                                                                     This motion is supported by the attached Proposed Order.




                                                              PLAINTIFFS’ SECOND UNOPPOSED MOTION
                                                              FOR EXTENSION OF TIME                                                                Page 1 of 2
                                                              Louis Imbriani, et al. v. Austin Quinn-Davidson                    Case No. 3:21-cv-00105 TMB
                                                               Case 3:21-cv-00105-TMB Document 11 Filed 07/12/21 Page 1 of 2
                                                                    DATED this 12th day of July, 2021, at Anchorage, Alaska.

                                                                                                                   HOLMES WEDDLE & BARCOTT, P.C.
                                                                                                                   Attorneys for Plaintiffs

                                                                                                                   By: s/ Stacey C. Stone
                                                                                                                         Stacey C. Stone
                                                                                                                         Alaska Bar No. 1005030


                                                                      CERTIFICATE OF SERVICE


                                                             The undersigned hereby certifies that on this 12th day
                                                             of July, 2021, a true and correct copy of the foregoing
                                                             was served by electronic means through the ECF
                                                             system as indicated on the Notice of Electronic
                                                             Filing.


                                                             By:      s/Stacey C. Stone
HOLMES WEDDLE & BARCOTT, PC
                         701 WEST EIGHTH AVENUE, SUITE 700
                           ANCHORAGE, AK 99501-3408
                             TELEPHONE (907) 274-0666
                              FACSIMILE (907) 277-4657




                                                             PLAINTIFFS’ SECOND UNOPPOSED MOTION
                                                             FOR EXTENSION OF TIME                                                                       Page 2 of 2
                                                             Louis Imbriani, et al. v. Austin Quinn-Davidson                           Case No. 3:21-cv-00105 TMB
                                                              Case 3:21-cv-00105-TMB Document 11 Filed 07/12/21 Page 2 of 2
